DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kuroki (US Pub. No. 2007/0097104 A1) discloses an image processing device (i.e. image signal conversion device; Figure 1, element 11) comprising a controller (Figure 1, element 24) configured to control, on a basis of each frame image of a moving image (i.e. α frame, α+1 frame, α+2 frame, etc.; page 4, paragraph 0078, lines 4-6), a time during which a projection image of each frame image of the moving image (i.e. the controller [Figure 1, element 24] controls the α frame outputted as an output video signal [page 4, paragraph 0078, lines 6-10]) is viewable by a user (i.e. observer; the present invention intends to make possible to present a moving image to an observer [page 2, paragraph 0019, lines 1-4]), wherein the controller (Figure 1, element 24) is implemented via at least one processor (i.e. image signal conversion device; Figure 1, element 11).  Also, Eguchi (JP 2012-151641 A) discloses control the time during which the projection image is viewable by the user (i.e. processes of synchronizing the opening and closing of the shutter; see 
Regarding claim 20, Kuroki (US Pub. No. 2007/0097104 A1) discloses a method (page 1, paragraph 0001, lines 1-3) comprising a controller (Figure 1, element 24) configured to control, on a basis of each frame image of a moving image (i.e. α frame, α+1 frame, α+2 frame, etc.; page 4, paragraph 0078, lines 4-6), a time during which a projection image of each frame image of the moving image (i.e. the controller [Figure 1, element 24] controls the α frame outputted as an output video signal [page 4, paragraph 0078, lines 6-10]) is viewable by a user (i.e. observer; the present invention intends to make possible to present a moving image to an observer [page 2, paragraph 0019, lines 1-4]).  Also, Eguchi (JP 2012-151641 A) discloses control the time during which the projection image is viewable by the user (i.e. processes of synchronizing the opening and closing of the shutter; see translation, paragraph 0025, line 2) to cause a difference between the moving image and the projection image (i.e. still image) due to a reduction in a luminance, to be suppressed (i.e. when the shutter time is reduced, the brightness is lowered; see translation, paragraph 0026, lines 1-3).  
Regarding claim 21, Kuroki (US Pub. No. 2007/0097104 A1) discloses a non-transitory computer-readable medium (i.e. recording medium) having embodied thereon a program (page 16, paragraph 0235, lines 2-5), which when executed by a computer causes the computer to execute an image processing method (page 16, paragraph 0235, lines 5-7), the method (page 1, paragraph 0001, lines 1-3) comprising: controlling, on a basis of each frame image of a moving image (i.e. α frame, α+1 frame, α+2 frame, etc.; page 4, paragraph 0078, lines 4-6), a time during which a projection image of each frame image of the moving image (i.e. the controller [Figure 1, element 24] controls the α frame outputted as an output video signal [page 4, paragraph 0078, lines 6-10]) is viewable by a user (i.e. observer; the present invention intends to make possible to present a moving image to an observer [page 2, paragraph 0019, lines 1-4]).  Eguchi (JP 2012-151641 A) discloses controlling the time during which the projection image is viewable by the user (i.e. processes of synchronizing the opening and closing of the shutter; see translation, paragraph 0025, line 2) to cause a difference between the moving image and the projection image (i.e. still image) due to a reduction in a luminance, to be suppressed (i.e. when the shutter time is reduced, the brightness is lowered; see translation, paragraph 0026, lines 1-3).  However, Kuroki, Eguchi and the prior art of record neither shows nor 
Regarding claims 3-19, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Myokan (US Pub. No. 2013/0038745 A1) discloses an image processing device including a calculation section configured to calculate a feedback adjustment amount based on a change in temporal direction of a reference image which is spatially correlated with an input image, a motion compensation section configured to perform motion compensation on an output image, which is obtained from the input image of a preceding frame immediately preceding a current frame expected to be processed, based on spatial information of the reference image, and a blending section configured to generate the output image of the current frame by blending an interpolated output image obtained by the motion compensation and the input image of the current frame based on the feedback adjustment amount.

Nose (WO 2017/061086 A1) shows a projection apparatus including an inputting unit configured to input image data that expresses an image to be projected; a converting unit configured to convert pixel values of the image data into first parameters that indicate lightness and second parameters that indicate information concerning color; a determining unit configured to determine whether to invert the first parameters; an inverting unit configured to invert the first parameters to calculate third parameters if the determining unit has determined to invert the first parameters; a generating unit configured to generate inverted data based on the second parameters and the third parameters; and a projecting unit configured to project the image based on the inverted data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/09/2022